The judgment of the court was pronounced by
Preston, J.
The plaintiff was the lessee of the police jury of the parish of Bossier, of a ferry across Benoist’s Bayou, on the road from Shreveport to Arkansas. The ordinance of the police jury prohibited any person from keeping a ferry within a mile of the established ferry, under a penalty of fifty dollars per day, for the benefit of the lessee.
The plaintiff alleged and proved, that the defendant kept a free ferry for a length of time before the institution of his suit, within less than a mile of the ferry leasedtohim. Pie claims a large amount of damages, but a verdict and judgment was rendered in his favor only for $13 75, and costs, from which he has appealed.
He took, in the course of the trial, two bills pf exception, which we do not think were tenable, and which his counsel seems to have waived in this court. He moved for a new trial, on account of the modicity of the damages allowed by the jury, and, it appears to us, he had reason- to do so. But the district court having refused a new trial on matters of fact alone, which were so peculiarly proper for the decision of a jury; and the evidence being indefinite and conflicting, and of a character that did not satisfy the jury, we are unable to afford relief to the plaintiff.
The defendant contends that the judgment is erroneous, because the suit should have been brought by the police jury of the parish, ■ for the penalties *754imposed for the benefit of the plaintiff. Relief might, perhaps, have been obtained jn ^at mamjer. then) the acts of the defendant caused direct damages to the plaintiff, and he had a right to seek redress in his own name. C. C. 2294.
The plea of rei judicata is equally untenable. In the former suit, the plaintiff prayed judgment for the amount of the penalties, imposed by the police juiy and incurred by the defendant, for violating the ferry privileges conferred by his lease. This court held, that the police jury, alone, could enforce those penalties; but expressly referred the plaintiff to his civil remedy for damages. 3d Ann. C36.
The testimony of Cross was objected to, on the ground that he was an interested witness. Oliver proved “that Cross had told him there was not much probability of his getting any thing from Miles, the plaintiff, as Miles had promised to pay him out of money he should get from Craig, for keeping the ferry; that Miles was gone, and his chance was only out of the judgment.” Being the creditor of an insolvent plaintiff, may impeach the credit of his witness, but does not render him incompetent. The whole tendency of modern decisions is in favor of impeaching the credit, and not the competency of witnesses.
The judgment of the district court is affirmed, and the appellant is condemned to pay the costs of the appeal.